Opinion by
Mr. Chief Justice Sterrett,
This appeal is from the decree dismissing the bill wherein the plaintiff, averring fraud, etc., in the procurement of the deed from himself to John Stanley Smith, one of the defendants, prays that said deed be decreed null and void, and be surrendered for cancelation. In their answer the defendants deny the averments of fraud, etc., on which the prayer for relief is based.
The learned president of the 22d judicial district, who presided at the trial, in view of the facte found by him, came to the following general conclusion, “ that the agreement under which the plaintiff convoyed the property in question to John Stanley Smith was fair and lawful, and that this agreement was not rescinded.” Having reached that conclusion, he dismissed the bill. Legally and logically he could not have done anything else.
Our consideration of the record has fully satisfied us to the correctness of the learned trial judge’s findings of fact, as well as the soundness of the general conclusion above quoted.
The specifications of error are seventeen in number. It would be neither interesting nor instructive to discuss them, or any of them; nor, in view of the conclusion properly reached by the court below, it is not at all necessary to do so. It is quite enough to say that upon the facts correctly found by the learned trial judge, the conclusion upon which he acted was clearly light.
Decree affirmed and appeal dismissed at appellant’s costs.